DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending and have been examined.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 2/14/2019, which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference characters 102a-d shown in Figure 1 are not found in the detailed description.
Reference character 306e shown in Figure 2B is not found in the detailed description.
The reference characters shown in Figure 4 are not found in the detailed description (i.e., 401-402, 406-408, 410, 413, et al.).

Reference character 1796 shown in Figure 17 is not found in the detailed description.
Reference characters 1804A and 1804N shown in Figure 18 are not found in the detailed description.
Also, reference characters 400 and 1802A described in the respective descriptions of Figures 4 and 18 in the specification are missing from Figures 4 and 18 (see, e.g., paragraph 74 stating “FIGURE 4 illustrates an alternative embodiment of a unified activation function (AF) circuit 400” and paragraph 199 stating “In FIGURE 18, an interconnect unit(s) 1802 is coupled to: an application processor 1810 which includes a set of one or more cores 1802A-N”). 
Additionally, reference character 1802 in FIG. 18 refers to both “interconnect unit(s) 1802” and to “cores 1802A-N” (see, e.g., FIG. 18 and paragraph 199 of the specification describing FIG. 18). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities: 
Reference characters 102a-d, 306e, 1504A, 1504N, 1792, 1804A and 1804N shown in Figures 1, 2B, 15, 17 and 18 are not are not described in applicant’s specification (see, e.g., paragraphs 24-30 describing FIG. 1, paragraphs 41-45 describing FIG. 2B, paragraphs 182-186 describing FIG. 15, paragraphs 193-198 describing FIG. 17 and paragraph 199 describing FIG. 18). Additionally, the reference characters shown in Figure 4 (i.e., 401-402, 406-408, 410, 413, et al.) are not found in the detailed description (see, e.g., paragraph 75 describing FIG. 4). Appropriate correction is required.
The Brief Description of the Drawings does not include a reference to and brief description of each of the drawings as set forth in 37 CFR 1.74. In particular, at paragraphs 5-6, 8-9 and 12-16, in the “BRIEF DESCRIPTION OF THE DRAWINGS”, the specification recite “FIGURES 2A-B illustrate an example embodiment of a unified activation function circuit for deep neural networks (DNNs). FIGURES 3A-E illustrate example activation functions for a unified activation function circuit.”, “FIGURES 5A-C 
As set forth in 37 CFR 1.74, “[w]hen there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).” See MPEP § 608.01(f). Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it includes the terms “In one embodiment” and includes legal phraseology often used in patent claims, such as “comprises”, numerous “wherein” clauses, and numerous recitations of a “plurality” of elements, as recited in pending claim 1. See MPEP § 608.01(b). Appropriate correction is required.

Claim Objections
Claims 7, 9, 15 and 17 are objected to because of the following informalities: 
In claim 7, the recitation of “wherein the circuitry to return, via the output register, the output associated with the logarithm operation is further to:” is grammatically incorrect and appears to missing the word “configured”, “operable” or “adapted” between “further” and “to”. 
In claim 9, “wherein the adder-subtractor circuitry is to” is grammatically incorrect and appears to missing the word “configured” between “further” and “to”. 
In claim 13, the recitation of “wherein the circuitry to perform the one or more multiplication or division operations using the one or more log operations and the one or more antilog operations is further to:” is grammatically incorrect and appears to missing the word “configured” between “further” and “to”. 

Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Independent claim 20 recites “At least one machine accessible storage medium having instructions stored thereon” and each of claims 21-23 recite “The storage medium of Claim 20”. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a "machine accessible storage medium" which appears to cover both transitory and non-transitory embodiments. According to the original specification of the Applicant, the utilization of machine accessible storage medium is not limited to non-transitory computer readable media. According to the specification, paragraphs 212 and 237 recite “a storage may store information in any suitable type of tangible, non-transitory storage medium (for example, random access memory (RAM), read only memory (ROM), field programmable gate array (FPGA), erasable programmable read only memory (EPROM), electrically erasable programmable ROM (EEPROM), or microcode), software, hardware (for example, processor instructions or microcode), or non-transitory machine accessible storage medium ... ".
Also, claims 21-23, which each depend directly from claim 20 and each recite “The storage medium of Claim 20” in their respective preambles (see, e.g., line 1 in each of claims 21-23), are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject under the same rationale as claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Sheikh et al. ("A 2.05 GVertices/s 151 mW lighting accelerator for 3D graphics vertex and pixel shading in 32 nm CMOS." IEEE journal of solid-state circuits 48.1 (2012): 128-139, hereinafter “Sheikh NPL”), in view of Sheikh et al. (U.S. Patent Application Pub No. 2016/0380653 A1, hereinafter “Sheikh”).
With respect to claim 1, Sheikh NPL discloses the invention as claimed including an apparatus comprising a log circuit, wherein the log circuit comprises circuitry (see, e.g., FIG. 5 depicting “Fixed-point PWL log unit (FPWL-L) datapath circuits” and page 129, “employing circuit techniques that include high-accuracy 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L)” [i.e., a log unit/apparatus comprising PWL-based log circuits]) to:
identify, via an input register (Aside from repeating the claim language, see, e.g., paragraphs 83, 104 and 218, the specification does provide examples of, or define what is meant by “an input register”. In the context of computer technology and hardware, the plain meaning of a register is “A small, high-speed computer circuit that holds values of internal operations, such as the address of the instruction being executed and the data being processed.” See https://www.pcmag.com/encyclopedia/term/register. Therefore, “an input register”, under the broadest reasonable interpretation (BRI), is any circuit or circuitry, memory, buffer, cache or storage usable for holding or storing input data) (see, e.g., FIG. 3 depicting “Floating-point Registers” in the “Datapath”), an input associated with a logarithm operation (see, e.g., pages 130 and 134, “the FP inputs enables use of highly-accurate high-speed log units … The proposed log-unit computes the base-2 , wherein the logarithm operation is to be performed by the log circuit using piecewise linear approximation (see, e.g., page 129, “employing circuit techniques that include high-accuracy 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L)” [i.e., the logarithm/log operation is to be performed by the PWL-based log circuit using piecewise linear (PWL) approximation]);
identify, using range selection circuitry, a first range that the input falls within (the sole mention of any “range selection circuitry” in the instant specification is in paragraph 218, which merely repeats the claim language by stating “identify, using range selection circuitry, a first range that the input falls within”. In the context of computer technology and hardware, the plain meaning of a circuit is “A set of electronic components that perform a particular function in an electronic system.” See https://www.pcmag.com/encyclopedia/term/circuit. Therefore, “range selection circuitry”, under the BRI, is any circuit, circuitry or logic components usable for identifying or selecting a range) (see, e.g., FIG. 5 showing a “Range Select” component and pages 130-131, “range select logic (Fig. 5) … of the mantissa to determine its range. … the hardware complexity increases due to more complex range select logic”, “The range select circuit generates a 5b one-hot encoded output … select between the coefficients and constants based on the range” [i.e., range selection circuit/circuitry determines/identifies a first range]), … wherein the first range corresponds to a first equation of the plurality of PLA equations (see, e.g., FIG. 4 – depicting a Range corresponding a “PWL approximation” (piecewise linear) equation and pages 130-131, “FP values in the range of (0,1) … this design leverages the increased accuracy of a 5-;
compute, using adder-subtractor circuitry (the only mention of any “adder-subtractor circuitry” in the instant specification is in paragraph 218, which merely repeats the claim language by stating “compute, using adder-subtractor circuitry, a result of the first equation based on the plurality of operands”. In the context of computer technology and hardware, the plain meaning of an adder is “An elementary electronic circuit that adds the bits of two numbers together.” See https://www.pcmag.com/encyclopedia/term/adder. Therefore, “adder-subtractor circuitry”, under the BRI, is any circuit, circuitry or logic components usable for adding or subtracting bits of numbers) (see, e.g., Abstract and pages 129 and 131, “using high-accuracy 32b log and anti-log units that convert computation from floating-point (FP) to fixed-point domain, 32b sparse-tree fixed-point adders”, “employing circuit techniques that include high-accuracy 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L) with … 32b sparse-tree fixed-point adders”, “subtract circuit removes the 8b bias from the single-precision FP exponent … The subtraction in the linear equations for the upper two intervals is realized using the conditional carry-in , a result of the first equation based on a plurality of operands (see, e.g., page 131, “circuits select between the coefficients and constants based on the range of the mantissa. A 23b 3:2 computes the linear equation for the selected interval, and its sum and carry outputs are merged using a 24b fixed-point sparse-tree completion adder. The subtraction in the linear equations for the upper two intervals is realized using the conditional carry-in input to the adder.” [i.e., compute result of the first equation based on coefficients, constants and the mantissa/plurality of operands]); and
return, via an output register (Aside from repeating the claim language, see, e.g., paragraphs 83, 104 and 224, the specification does provide examples of, or define what is meant by “an output register”. In the context of computer technology and hardware, the plain meaning of a register is “A small, high-speed computer circuit that holds values of internal operations, such as the address of the instruction being executed and the data being processed.” See https://www.pcmag.com/encyclopedia/term/register. Therefore, “an output register”, under the BRI, is any circuit or circuitry, memory, buffer, cache or storage usable for holding or storing output data), an output associated with the logarithm operation, wherein the output is generated based at least in part on the result of the first equation (see, e.g., pages 131-132, “range select circuit generates a 5b one-hot encoded output representing each of the five intervals … compressor computes the linear equation for the selected interval, and its sum and carry outputs are merged using a 24b fixed-point sparse-tree completion adder.”, “The 46b fractional result is truncated at the 16b boundary as shown in Fig. 6 resulting in a s8.16b fixed-point multiplier output. 
Although Sheikh NPL substantially discloses the claimed invention, and FIG. 4 of Sheikh NPL depicts Ranges associated with PWL (piecewise linear) approximation equations, Sheikh NPL is not relied on to explicitly disclose wherein the first range is identified from a plurality of ranges associated with a plurality of piecewise linear approximation (PLA) equations for the logarithm operation.
In the same field, analogous art Sheikh teaches wherein the first range is identified from a plurality of ranges associated with a plurality of piecewise linear approximation (PLA) equations for the logarithm operation (see, e.g., FIG. 7 depicting Ranges associated with a plurality of “PWL approximation” (piecewise linear approximation) equations and paragraphs 11, 45 and 49, “FIG. 7 is an example of piecewise linear approximations performed in log or anti-log component”, “log component 500 includes range selection logic 510 (e.g., ranges illustrated in FIG. 7) [i.e., plurality of ranges] which uses the upper three bits of the mantissa of the input single precision number to determine which linear equation is to be used. … range selection 510 logic is used to select the appropriate constants and coefficients for the particulars of the equations (as further illustrated in FIG. 7) above being used, based on a portion of the mantissa value. The range selection 510 reviews the MSBs of the mantissa, and then selects an appropriate linear equation for a log approximation using various ranges”, “FIG. 7, illustrated are approximation plots for logarithm components 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheikh NPL to incorporate the teachings of Sheikh in order to provide “polynomial kernel generator component architectures … to provide … hardware realization of a configurable polynomial kernel generation for nonlinear modeling of transmit signals”, where “in the kernel generation processes, but for energy-efficiency reasons, fixed point inputs can also be utilized by the polynomial kernel generator”. (See, e.g., Sheikh, paragraphs 22 and 44). Doing so would have allowed Sheikh NPL to use Sheikh’s architectures “to provide a more highly efficient realistic hardware realization of a configurable polynomial kernel generation for nonlinear modeling of transmit signals” and to “serve as an energy- and area efficient hardware implementation to address this potentially complex nonlinearity modeling problems, such as by a hardware realization of the polynomial kernel generator component as a fast multiplier-less, logarithm-based, complex signal input polynomial kernel generator”, as suggested by Sheikh (See, e.g., Sheikh, paragraph 22). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 3, as discussed above, Sheikh NPL in view of Sheikh teaches the apparatus of claim 1.
the input comprises a floating-point number, wherein the floating-point number comprises an exponent and a mantissa (see, e.g., page 130, “The proposed log-unit computes the base-2 logarithm of single-precision FP number in the range (0,1), which results in adding the log of the mantissa and implied one to the unbiased exponent” [i.e., input includes a FP/floating-point number comprising an exponent and mantissa]); and
the output comprises a fixed-point number, wherein the fixed-point number comprises an integer and a fraction (see, e.g., FIG. 5 depicting s8.23b fixed-point output and pages 131-132, “The range select circuit generates a 5b one-hot encoded output … A 23b 3:2 compressor computes the linear equation for the selected interval, and its sum and carry outputs are merged using a 24b fixed-point sparse-tree completion adder.”, “The 16b integer output is saturated at 8 bits which represents the unbiased exponent of the final FP result. The 46b fractional result is truncated at the 16b boundary” [i.e., the output includes a FP result/fixed-point number comprising an integer output and fractional result/fraction]).

Regarding claim 4, as discussed above, Sheikh NPL in view of Sheikh teaches the apparatus of claim 3.
Sheikh NPL further discloses wherein the plurality of operands comprises the mantissa and one or more fraction operands (see, e.g., FIG. 5 – depicting input S, Exponent(e) and Mantissa (m), range select, mux’s, 3:2 compressor for using a linear approximation of the mantissa, fixed-point output s8.23b to the right of the radix point for a fractional portion of a fixed point number/fraction operand and page 131, “select S is computed using a 32 32b Booth-encoded signed fixed-point multiplier with radix-4 modified Booth encoding” [i.e., the plurality of operands include the mantissa and a fraction operand]), wherein the one or more fraction operands each comprise a denominator that comprises a power of two (see, e.g., pages 131-132, “The coefficients and constants are determined using comprehensive search such that the error is minimized for the selected constants and coefficients that are constrained to be simple powers of two (1/2, 1/4, 1/8, …) and result in no more than the accumulation of four terms in the PWL equation.”, “In the optimization, the constants and coefficients are constrained to simple powers of two”).

Regarding claim 5, as discussed above, Sheikh NPL in view of Sheikh teaches the apparatus of claim 4.
Although Sheikh NPL substantially discloses the claimed invention, and pages 130-131 of Sheikh NPL disclose “operations such as bit-shifts and bit-selects are used to generate the coefficients and constants for the terms in the linear equation” and “Coefficients are generated using 2/3/4-bit shifts of the mantissa and the constants are generated”, Sheikh NPL is not relied on to explicitly disclose wherein the log circuit further comprises one or more shift circuits to generate the one or more fraction operands.
 wherein the log circuit further comprises one or more shift circuits to generate the one or more fraction operands (aside from repeating the claim language in paragraph 222, the sole mention of “shift circuits” in the specification is in paragraph 138, which states “fraction operands with denominators that are powers of 2, which may be generated using shift circuits (e.g., by shifting the bits in order to perform the division).” Therefore, “one or more shift circuits”, under the BRI, is any circuit, circuitry or logic component usable for shifting bits) (see, e.g., paragraphs 42, 45 and 48, “provide an output to a log component in order to provide the data in the log domain as well as a shifter to shift the logarithmic output” [i.e., a shifter/shift circuit], “The coefficients … can be bit-shifts of the mantissa portion by a set number of bits”, “These coefficients can be computed using bit-shifts of the fractional portion of the input fixed point number … which may be the same or similar logic to the range shift logic 500” [i.e., use bit-shifts to generate fractional portion/fraction operands]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheikh NPL to incorporate the teachings of Sheikh in order to provide “polynomial kernel generator component architectures … to provide … hardware realization of a configurable polynomial kernel generation for nonlinear modeling of transmit signals”, where “in the kernel generation processes, but for energy-efficiency reasons, fixed point inputs can also be utilized by the polynomial kernel generator”. (See, e.g., Sheikh, paragraphs 22 and 44). Doing so would have allowed Sheikh NPL to use Sheikh’s architectures “to provide a more highly efficient realistic hardware realization of a configurable polynomial kernel generation for 

Regarding claim 6, as discussed above, Sheikh NPL in view of Sheikh teaches the apparatus of claim 3.
Sheikh NPL further discloses wherein the log circuit further comprises a subtractor circuit to subtract a bias from the exponent of the floating-point number to generate an unbiased exponent (see, e.g., page 131, “The log datapath circuit uses sign bit logic to carry the sign forward correctly and a bias subtract circuit removes the 8b bias from the single-precision FP exponent (Fig. 5).” [i.e., log circuit includes a bias subtract circuit/subtractor circuit to subtract a bias from the exponent, thus generating an unbiased exponent]).

Regarding claim 7, as discussed above, Sheikh NPL in view of Sheikh teaches the apparatus of claim 3.
Sheikh NPL further discloses wherein the circuitry to return, via the output register(as indicated above, the “output register”, under the BRI, is any circuit or circuitry, memory, buffer, cache or storage usable for holding or storing output data), the output associated with the logarithm operation (see, e.g., pages 131-132, “range select circuit generates a 5b one-hot encoded output representing each of the five intervals … and carry outputs are merged using a 24b fixed-point sparse-tree completion adder.”, “The 46b fractional result is truncated … resulting in a s8.16b fixed-point multiplier output. … The ambient, diffuse, and specular outputs in the log-domain are converted back to single-precision FP numbers” [i.e., returning, via a completion adder/output register, an output associated with the log/logarithm operation]) is further to: 
generate the integer of the fixed-point number based on the unbiased exponent (see, e.g., pages 130-132, “The proposed log-unit computes the base-2 logarithm of single-precision FP number in the range (0,1), which results in adding the log of the mantissa and implied one to the unbiased exponent (Fig. 4).”, “bias subtract circuit removes the 8b bias from the single-precision FP exponent”, “The 16b integer output is saturated at 8 bits which represents the unbiased exponent of the final FP result.” [i.e., generate the integer output of the FP/fixed-point number based on the unbiased exponent]); and
generate the fraction of the fixed-point number based on the result of the first equation (see, e.g., pages 131-132, “range select circuit generates a 5b one-hot encoded output representing each of the five intervals … compressor computes the linear equation for the selected interval, and its sum and carry outputs are merged using a 24b fixed-point sparse-tree completion adder.”, “The 46b fractional result is truncated at the 16b boundary as shown in Fig. 6 resulting in a s8.16b fixed-point multiplier 

Regarding claim 8, as discussed above, Sheikh NPL in view of Sheikh teaches the apparatus of claim 1.
Sheikh NPL further discloses wherein the log circuit further comprises one or more multiplexers to select the plurality of operands associated with the first equation (see, e.g., FIG. 5 – showing Mux/multiplexers included in “Fixed-point PWL log unit (FPWL-L) datapath circuits” and pages 131-132 and 134, “The log datapath circuit uses … Multiplexer circuits select between the coefficients and constants based on the range of the mantissa.”, “The Booth multiplexer circuit shown is used to select the correct Booth-encoded partial-product bit.”, “select MUXs required for range determination.” [i.e., log circuit includes multiplexer circuits/MUXs to select coefficients and constants/operands associated with the first equation]).

Regarding claim 9, as discussed above, Sheikh NPL in view of Sheikh teaches the apparatus of claim 1.
Sheikh NPL further discloses wherein the adder-subtractor circuitry is to perform one or more addition or subtraction operations on the plurality of operands (as indicated above, “adder-subtractor circuitry”, under the BRI, is any circuit, circuitry or logic components usable for adding or subtracting bits of numbers) (see, e.g., Abstract and pages 129-131, “using high-accuracy 32b log and anti-log units that convert computation from floating-point (FP) to fixed-point domain, 32b sparse-tree 

Regarding claim 10, as discussed above, Sheikh NPL in view of Sheikh teaches the apparatus of claim 1.
Sheikh NPL further discloses further comprising an antilog circuit, wherein the antilog circuit comprises circuitry to:
identify a second input associated with an antilogarithm operation, wherein the antilogarithm operation is to be performed by the antilog circuit using piecewise linear approximation (see, e.g., page 129, “employing circuit techniques that include … high-precision 4-segment fixed-point PWL approximation-based anti-log circuits (FPWL-AL). These circuits enable accurate fixed-point log-domain computation … Five FP multiplications and one FP exponentiation are transformed to five fixed-point additions and one fixed-point multiplication respectively” [i.e., an anti-log circuit identifies a second input for fixed-point operations – exponentiation, addition and multiplication, and performs an antilog operation using piecewise linear approximation/PWL]); …
compute a second result of the second equation based on a second plurality of operands associated with the second equation (see, e.g., page 131, “circuits select between the coefficients and constants based on the range of the mantissa. A 23b 3:2 computes the linear equation for the selected interval, and its sum and carry outputs are merged using a 24b fixed-point sparse-tree completion adder. The subtraction in the linear equations for the upper two intervals [i.e., including a second interval/range and its associated second linear equation] is realized using the conditional carry-in input to the adder.” [i.e., compute a second result of the second equation based on a second plurality of operands - second coefficients, constants and the mantissa]); and
generate a second output associated with the antilogarithm operation, wherein the second output is generated based at least in part on the second result of the second equation (see, e.g., pages 131-132, “range select circuit generates a 5b one-hot encoded output representing each of the five intervals [i.e., including the second interval/range] … compressor computes the linear equation for the selected interval, and its sum and carry outputs are merged using a 24b fixed-point sparse-tree completion adder.”, “The 46b fractional result is truncated at the 16b boundary as shown in Fig. 6 resulting in a s8.16b fixed-point multiplier output. … The ambient, diffuse, and specular outputs in the log-domain are converted back to single-precision FP numbers … outputs in the log-domain are converted back to single-precision FP numbers using high-accuracy anti-log units. … The FPWL-AL circuit calculates the base-2 anti-log of its 32b fixed-point input … The anti-log unit converts the integer portion of the 32b fixed-point input” [i.e., generate a second output 
Although Sheikh NPL substantially discloses the claimed invention, and FIG. 4 of Sheikh NPL depicts Ranges associated with PWL (piecewise linear) approximation equations, Sheikh NPL is not relied on to explicitly disclose identify a second range that the second input falls within, wherein the second range is identified from a second plurality of ranges associated with a second plurality of piecewise linear approximation (PLA) equations for the antilogarithm operation, and wherein the second range corresponds to a second equation of the second plurality of PLA equations.
In the same field, analogous art Sheikh teaches identify a second range that the second input falls within, wherein the second range is identified from a second plurality of ranges associated with a second plurality of piecewise linear approximation (PLA) equations for the antilogarithm operation, and wherein the second range corresponds to a second equation of the second plurality of PLA equations (see, e.g., FIG. 7 depicting Ranges, including a second range, associated with respective ones of a second plurality of “PWL approximation” (piecewise linear approximation) equations and paragraphs 11, 45 and 49, “FIG. 7 is an example of piecewise linear approximations performed in … anti-log component”, “range selection logic 510 (e.g., ranges illustrated in FIG. 7) [i.e., second plurality of ranges] which uses the upper three bits of the mantissa of the input single precision number to determine which linear equation is to be used. … range selection 510 logic is used to select the appropriate constants and coefficients for the particulars of the equations (as further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheikh NPL to incorporate the teachings of Sheikh in order to provide “polynomial kernel generator component architectures … to provide … hardware realization of a configurable polynomial kernel generation for nonlinear modeling of transmit signals”, where “in the kernel generation processes, but for energy-efficiency reasons, fixed point inputs can also be utilized by the polynomial kernel generator”. (See, e.g., Sheikh, paragraphs 22 and 44). Doing so would have allowed Sheikh NPL to use Sheikh’s architectures “to provide a more highly efficient realistic hardware realization of a configurable polynomial kernel generation for nonlinear modeling of transmit signals” and to “serve as an energy- and area efficient hardware implementation to address this potentially complex nonlinearity modeling problems, such as by a hardware realization of the polynomial kernel generator component as a fast multiplier-less, logarithm-based, complex signal input polynomial kernel generator”, as suggested by Sheikh (See, e.g., Sheikh, paragraph 22). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claims 2, 11 and 12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh in view of Sheikh NPL as applied to claim 1 above, and further in view of Brothers et al. (U.S. Patent Application Pub No. 2017/0011288 A1, hereinafter, “Brothers”).
Regarding claim 2, as discussed above, Sheikh NPL in view of Sheikh teaches the apparatus of claim 1.
Although Sheikh NPL in view of Sheikh substantially teaches the claimed invention, Sheikh NPL in view of Sheikh is not relied on to teach wherein the logarithm operation is associated with an artificial neural network operation.
In the same field, analogous art Brothers teaches wherein the logarithm operation is associated with an artificial neural network operation (see, e.g., paragraphs 28, 99, 109 and 114, “the NN processor, or portions thereof, is configured to operate in a log mode”, “matrix multiply unit (MMU) 700. MMU 700 is capable of operating on a rectangular portion of one or more input feature maps to generate the corresponding region of one or more output feature maps. MMU 700 may be incorporated into a NN processor”, “MMU 700 operates in a log space, weights are applied to input data by doing an addition operation. MMU 700 uses log-adds (log(A+B) as a function of log(A) and log(B)) to replace standard add operations. These log-adds are done using a piecewise linear approximation of the function log(1+2x).”, “Log adder 800 is capable of computing an output that approximates the logarithm of a sum” [i.e., log/logarithm operation is associated with a matrix multiplication operation of an artificial neural network/NN]).

Regarding claim 11, as discussed above, Sheikh NPL in view of Sheikh teaches the apparatus of claim 1.
Sheikh NPL further discloses that a circuit comprises the log circuit and the antilog circuit (see, e.g., pages 129 and 135, “employing circuit techniques that include high-accuracy 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L) … and high-precision 4-segment fixed-point PWL approximation-based anti-log circuits (FPWL-AL).”, “The single-cycle throughput lighting accelerator ;
perform the one or more multiplication … operations using one or more logarithm operations and one or more antilogarithm operations (see, e.g., page 129, “The exponentiation operation in the PI equation is the most compute-intensive calculation which can be simplified by computing it in the log-domain such that it is transformed into a multiplication. … Thus, the log and anti-log transformations must be made as accurate as possible to minimize the error in the final result … by employing … 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L) with … a 32 x 32b signed truncated specular multiplier, and high-precision 4-segment fixed-point PWL approximation-based anti-log circuits (FPWL-AL). These circuits enable accurate fixed-point log-domain computation … Five FP multiplications and one FP exponentiation are transformed to five fixed-point additions and one fixed-point multiplication respectively” [i.e., perform multiplication operations using one or more logarithm/log and antilogarithm/anti-log transformations/operations]), wherein the one or more logarithm operations are performed using the log circuit and the one or more antilogarithm operations are performed using the antilog circuit (see, e.g., page 129, “employing circuit techniques that include high-accuracy 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L) … and high-precision 4-segment fixed-point PWL approximation-based anti-log circuits (FPWL-AL). These circuits enable accurate fixed-point log-domain computation … Five FP multiplications and one FP exponentiation are transformed to five fixed-point additions 
Although Sheikh NPL in view of Sheikh substantially teaches the claimed invention, Sheikh NPL in view of Sheikh is not relied on to teach an activation function circuit, wherein the activation function circuit comprises the log circuit … and wherein the activation function circuit further comprises circuitry to:
receive an instruction to perform an activation function selected from a plurality of available activation functions, wherein the activation function comprises one or more multiplication or division operations;
perform the one or more multiplication or division operations ... ; and
generate an activation output associated with the activation function, wherein the activation output is generated based at least in part on one or more results of the one or more multiplication or division operations.
In the same field, analogous art Brothers teaches an activation function circuit, wherein the activation function circuit comprises the log circuit … and wherein the activation function circuit further comprises circuitry (see, e.g., FIG. 1 – depicting neural network processor 100 comprising an activation function unit 144 and Arithmetic Accumulate units/AAUs 130, FIG. 8 – depicting log circuits 802 804, and paragraphs 90 and 114, “AFU 144 of FIG. 1, for example, may be implemented using LUTs in combination with an interpolation circuit, and multiplexer as shown. In another example, AFU 144 may be incorporated into, or coupled to, processor unit” [i.e., activation function unit/AFU 144 is an activation function circuit comprising circuitry], “log adder 800 can be used to implement one of a number of components in AAUs 130 to:
receive an instruction to perform an activation function selected from a plurality of available activation functions (see, e.g., FIG. 1 – depicting neural network processor 100 comprising an activation function unit 144 and paragraph 73, “In executing the activation function macro instruction, control unit 102 may cause AFU 144 to apply a particular, e.g., selected, activation function to accumulated results. The activation function macro instruction may indicate a particular activation function from a plurality of different available activation functions and cause the selected activation function to be applied to a particular accumulated result. As such, different activation functions may be applied to different accumulated results based upon the activation function macro instruction” [i.e., receive macro instruction to apply/perform an activation function selected/indicated from a plurality of activation functions]), wherein the activation function comprises one or more multiplication or division operations (see, e.g., paragraphs 68 and 94, “the vector product macro instruction causes the AAC array 106 to perform multiply accumulate operations.” [i.e., multiplication operations], “Within FIG. 6, the symbol ‘.’ is used to represent element wise multiplication. The symbol ‘x’ is used to represent vector product operations. … Activation operations are represented using blocks labeled ‘Sigmoid’ and ‘Tanh.’ It should be appreciated that other activation functions may be used” [i.e., activation function comprises vector ; 
perform the one or more multiplication or division operations (see, e.g., paragraphs 94 and 97, “the symbol ‘.’ is used to represent element wise multiplication. The symbol ‘x’ is used to represent vector product operations. … Activation operations are represented using blocks labeled ‘Sigmoid’”, “macro instruction from control unit 102 causes processor 500 to apply the activation function (e.g., the Sigmoid operation of input gate 605) to the summed vector products. For example, the summed vector products may be read from intermediate results circuit 506, passed through and processed using AFU [activation function unit] 514, which may apply the applicable activation function” [i.e., AFU/ activation function unit performs multiplication operations or division operations included in the Sigmoid operation]) …. ; and
generate an activation output associated with the activation function, wherein the activation output is generated based at least in part on one or more results of the one or more multiplication or division operations (see, e.g., paragraphs 91 and 94, “Output select circuit 516 is configured to send results received from AFU [activation function unit] 514 to output port 518 … output select circuit 516 provides the value received from AFU 514”, “the symbol ‘.’ is used to represent element wise multiplication. The symbol ‘x’ is used to represent vector product operations. … Activation operations are represented using blocks labeled ‘Sigmoid’ and ‘Tanh.’” [i.e., AFU/activation function unit generates results values/output based on multiplication operations or division operations included in sigmoid and Tanh/hyperbolic tangent activation functions]).


Regarding claim 12, as discussed above, Sheikh NPL in view of Sheikh and Brothers teaches the apparatus of claim 11.
Although Sheikh NPL in view of Sheikh substantially teaches the claimed invention, Sheikh NPL in view of Sheikh is not relied on to teach that the activation function further comprises one or more exponent operations; and
the activation function circuit further comprises an exponent circuit to perform the one or more exponent operations using piecewise linear approximation.
In the same field, analogous art Brothers teaches the activation function further comprises one or more exponent operations (see, e.g., paragraphs 106 and 126, “MMU [matrix multiply unit] 700 includes a post processor 724. Post processor 724 is capable of processing matrix multiply results. For example, post processor 724 is capable of performing one or more activation functions.”, “If the MMU does 5-bit adds, for example, the top half of the exponent of the high-half weight can be incremented by 5 and the high 5 bits of mantissa can be the mantissa field. As such, this becomes another weight applied” [i.e., applying weights and matrix multiplication of activation function includes exponent operations/incrementing]); and
the activation function circuit further comprises an exponent circuit to perform the one or more exponent operations using piecewise linear approximation (see, e.g., paragraphs 90, 113 and 126, “AFU 144 of FIG. 1, for example, may be implemented using LUTs in combination with an interpolation circuit, and multiplexer as shown. In another example, AFU 144 may be incorporated into, or coupled to, processor unit” [i.e., activation function circuit can be incorporated into the processor], “processor 724 applies an activation function. The activation function may be applied by post processor 724 as a piecewise linear approximation.”, “the precision can be extended as far as the exponent field allows. If, for example, the MMU repeatedly adds 5-bit chunks, eventually the MMU cannot add more 5s to the exponent .

Claims 13-16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al. (U.S. Patent Application Pub No. 2016/0380653 A1, hereinafter “Sheikh”) in view of Brothers et al. (U.S. Patent Application Pub No. 2017/0011288 A1, hereinafter, “Brothers”) and further in view of non-patent literature Sheikh et al. ("A 2.05 GVertices/s 151 mW lighting accelerator for 3D graphics vertex and pixel shading in 32 nm CMOS." IEEE journal of solid-state circuits 48.1 (2012): 128-139, hereinafter “Sheikh NPL”). 
With respect to independent claim 13, Sheikh discloses the invention as claimed including a system (see, e.g., FIG. 10 – showing block diagram of a system/platform and paragraphs 70-71, “Examples can include subject matter such as … an apparatus or system”, “a system for mitigating nonlinearity from a nonlinear behavior”), comprising:
a memory to store information associated with an application (see, e.g., paragraph 66, “Memory 1024 also can store data structures, code instructions and program modules, system or device information” [i.e., memory 1024 stores instructions associated with program modules/application]);
a processor to execute one or more instructions associated with the application (see, e.g., paragraphs 63 and 66, “software related to access of a network also includes a processor 1016 configured to confer, at least in part, functionality to substantially any electronic component in access equipment and/or software.”, 
Although Sheikh substantially discloses the claimed invention, Sheikh is not relied on to explicitly disclose an activation function circuit to perform a plurality of activation functions, wherein the activation function circuit comprises circuitry to:
receive an instruction to perform an activation function associated with the application, wherein the activation function is selected from the plurality of activation functions, and wherein the activation function comprises one or more multiplication or division operations; 
perform the one or more multiplication or division operations and
generate an output associated with the activation function, wherein the output is generated based at least in part on one or more results of the one or more multiplication or division operations.
In the same field, analogous art Brothers teaches an activation function circuit to perform a plurality of activation functions, wherein the activation function circuit comprises circuitry (see, e.g., FIG. 1 – depicting neural network processor 100 comprising an activation function unit 144 and paragraphs 73 and 90, “In executing the activation function macro instruction, control unit 102 may cause AFU 144 to apply a particular, e.g., selected, activation function … The activation function macro instruction to:
receive an instruction to perform an activation function associated with the application, wherein the activation function is selected from the plurality of activation functions (see, e.g., paragraphs 22 and 73, “neural networks are used and … the disclosure can be applied to any suitable application, such as vector or matrix processing” [i.e., activation function is associated with a neural network or other application], “In executing the activation function macro instruction, control unit 102 may cause AFU 144 to apply a particular, e.g., selected, activation function to accumulated results. The activation function macro instruction may indicate a particular activation function from a plurality of different available activation functions and cause the selected activation function to be applied to a particular accumulated result. As such, different activation functions may be applied to different accumulated results based upon the activation function macro instruction” [i.e., receive macro instruction to apply/perform a selected activation function associated with the application, the activation function selected/indicated from a plurality of activation functions]), and wherein the activation function comprises one or more multiplication or division operations (see, e.g., paragraphs 68 and 94, “the vector product macro instruction causes the AAC array 106 ; 
perform the one or more multiplication or division operations (see, e.g., paragraphs 94 and 97, “the symbol ‘.’ is used to represent element wise multiplication. The symbol ‘x’ is used to represent vector product operations. … Activation operations are represented using blocks labeled ‘Sigmoid’”, “macro instruction from control unit 102 causes processor 500 to apply the activation function (e.g., the Sigmoid operation of input gate 605) to the summed vector products. For example, the summed vector products may be read from intermediate results circuit 506, passed through and processed using AFU [activation function unit] 514, which may apply the applicable activation function” [i.e., AFU/ activation function unit performs multiplication operations or division operations included in the Sigmoid operation]) and 
generate an output associated with the activation function, wherein the output is generated based at least in part on one or more results of the one or more multiplication or division operations (see, e.g., paragraphs 91 and 94, “Output select circuit 516 is configured to send results received from AFU [activation function unit] 514 to output port 518 … output select circuit 516 provides the value received from AFU 514”, “the symbol ‘.’ is used to represent element wise multiplication. The symbol 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheikh to incorporate the teachings of Brothers in order to provide a “NN processor 100 [that] is capable of processing input feature maps by applying weights to generate output feature maps for feature extraction layers of a neural network” where the NN processor includes “an activation function unit (AFU) 144” for “applying an activation function using AFU 144.” (See, e.g., Brothers, FIG. 1 and paragraphs 31 and 42). Doing so would have allowed Sheikh to use Brothers’ AFU in order “to apply a particular, e.g., selected, activation function to accumulated results” where “activation function macro instruction may indicate a particular activation function from a plurality of different available activation functions and cause the selected activation function to be applied to a particular accumulated result. As such, different activation functions may be applied to different accumulated results based upon the activation function macro instruction that is executed”, as suggested by Brothers (See, e.g., Brothers, paragraph 73). 
Although Brothers in view of Sheikh substantially teaches the claimed invention, Brothers in view of Sheikh is not relied on to teach perform the one or more multiplication … operations using one or more log operations and one or more antilog operations, wherein the one or more log operations are performed by a log circuit using piecewise linear approximation, and wherein the one or more antilog operations are performed by an antilog circuit using piecewise linear approximation.
In the same field, analogous art Sheikh NPL teaches perform the one or more multiplication … operations using one or more log operations and one or more antilog operations (see, e.g., page 129, “The exponentiation operation in the PI equation is the most compute-intensive calculation which can be simplified by computing it in the log-domain such that it is transformed into a multiplication. … Thus, the log and anti-log transformations must be made as accurate as possible to minimize the error in the final result … by employing circuit techniques that include high-accuracy 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L) with … a 32 x 32b signed truncated specular multiplier, and high-precision 4-segment fixed-point PWL approximation-based anti-log circuits (FPWL-AL). These circuits enable accurate fixed-point log-domain computation … Five FP multiplications and one FP exponentiation are transformed to five fixed-point additions and one fixed-point multiplication respectively” [i.e., perform multiplication operations using one or more log and anti-log transformations/operations]), wherein the one or more log operations are performed by a log circuit using piecewise linear approximation, and wherein the one or more antilog operations are performed by an antilog circuit using piecewise linear approximation (see, e.g., page 129, “employing circuit techniques that include high-accuracy 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L) … and high-precision 4-segment fixed-point PWL approximation-based anti-log circuits (FPWL-AL).” [i.e., log and anti-log circuits perform log and antilog operations using piecewise linear approximation/PWL]).


Regarding claim 14, as discussed above, Sheikh in view of Brothers and Sheikh NPL teaches the system of claim 13.
Although Sheikh substantially discloses the claimed invention, Sheikh is not relied on to explicitly disclose wherein the application comprises an artificial neural network, and wherein the activation function is associated with an operation of the artificial neural network.
In the same field, analogous art Brothers teaches wherein the application comprises an artificial neural network, and wherein the activation function is associated with an operation of the artificial neural network (see, e.g., paragraphs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheikh to incorporate the teachings of Brothers in order to provide a “NN processor 100 [that] is capable of processing input feature maps by applying weights to generate output feature maps for feature extraction layers of a neural network” where the NN processor includes “an activation function unit (AFU) 144” for “applying an activation function using AFU 144.” (See, e.g., Brothers, FIG. 1 and paragraphs 31 and 42). Doing so would have allowed Sheikh to use Brothers’ AFU in order “to apply a particular, e.g., selected, activation function to accumulated results” where “activation function macro instruction may indicate a particular activation function from a plurality of different available activation functions and cause the selected activation function to be applied to a particular accumulated result. As such, different activation functions may be applied to different accumulated results based upon the activation function macro instruction that is executed”, as suggested by Brothers (See, e.g., Brothers, paragraph 73). 

Regarding claim 15, as discussed above, Sheikh in view of Brothers and Sheikh NPL teaches the system of claim 13.
wherein the circuitry to perform the one or more multiplication or division operations using the one or more log operations and the one or more antilog operations is further to:
perform one or more logarithm base 2 operations on one or more operands
 associated with the one or more multiplication or division operations, wherein the one or more logarithm base 2 operations are performed using piecewise linear approximation;
perform one or more addition or subtraction operations on one or more results of the one or more logarithm base 2 operations; and
perform one or more antilogarithm base 2 operations on one or more results of the one or more addition or subtraction operations, wherein the one or more antilogarithm base 2 operations are performed using piecewise linear approximation.
In the same field, analogous art Sheikh NPL teaches wherein the circuitry to perform the one or more multiplication or division operations using the one or more log operations and the one or more antilog operations is further to:
perform one or more logarithm base 2 operations on one or more operands associated with the one or more multiplication or division operations, wherein the one or more logarithm base 2 operations are performed using piecewise linear approximation (see, e.g., pages 129-130, “The exponentiation operation in the PI equation is the most compute-intensive calculation which can be simplified by computing it in the log-domain such that it is transformed into a multiplication. … Thus, , “The proposed log-unit computes the base-2 logarithm of single-precision FP number in the range (0,1) … The PWL approximation of the base-2 logarithm is developed so that … bit-selects are used to generate the coefficients and constants for the terms in the linear equation … range select logic and larger number of terms in the PWL equations” [i.e., perform multiplication operations using one or more log and anti-log transformations/operations wherein the base-2 logarithm operations are performed using piecewise linear approximation]); 
perform one or more addition or subtraction operations on one or more results of the one or more logarithm base 2 operations (see, e.g., page 130, “The proposed log-unit computes the base-2 logarithm of single-precision FP number in the range (0,1), which results in adding the log of the mantissa and implied one to the unbiased exponent” [i.e., perform addition operations on results of the base-2 logarithm operations]); and
perform one or more antilogarithm base 2 operations on one or more results of the one or more addition or subtraction operations, wherein the one or more antilogarithm base 2 operations are performed using piecewise linear approximation (see, e.g., page 132, “ANTI-LOG UNIT DATAPATH CIRCUITS The FPWL-AL circuit calculates the base-2 anti-log of its 32b fixed-point input” [i.e., perform anti-log/ antilogarithm base-2 operations on results of the addition operation/fixed-point input using piecewise linear approximation/PWL]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheikh in view of Brothers to incorporate the teachings of Sheikh NPL in order to provide “a single-cycle throughput lighting accelerator … using high-accuracy 32b log and anti-log units” where the “The lighting accelerator achieves energy efficiencies … by employing circuit techniques that include high-accuracy 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L) … and high-precision 4-segment fixed-point PWL approximation-based anti-log circuits (FPWL-AL).” [i.e., log and anti-log circuits] (See, e.g., Sheikh NPL, Abstract and page 129). Doing so would have allowed Sheikh in view of Brothers to use Sheikh NPL’s log and anti-log circuits to achieve a “47% reduction in critical path logic stages compared to previously published work”, achieve “energy efficiencies” and “enable accurate fixed-point log-domain computation”, as suggested by Sheikh NPL (See, e.g., Sheikh NPL, Abstract and page 129). 

Regarding claim 16, as discussed above, Sheikh in view of Brothers and Sheikh NPL teaches the system of claim 13.
Although Sheikh substantially discloses the claimed invention, Sheikh is not relied on to explicitly disclose the activation function further comprises one or more exponent operations; and
the activation function circuit further comprises circuitry to perform the one or more exponent operations using piecewise linear approximation.
In the same field, analogous art Brothers teaches (see, e.g., paragraphs 106 and 126, “MMU [matrix multiply unit] 700 includes a post processor 724. Post processor 724 is capable of processing matrix multiply results. For example, post processor 724 is capable of performing one or more activation functions.”, “If the MMU does 5-bit adds, for example, the top half of the exponent of the high-half weight can be incremented by 5 and the high 5 bits of mantissa can be the mantissa field. As such, this becomes another weight applied” [i.e., applying weights and matrix multiplication of activation function includes exponent operations/incrementing]); and
the activation function circuit further comprises an exponent circuit to perform the one or more exponent operations using piecewise linear approximation (see, e.g., paragraphs 90, 113 and 126, “AFU 144 of FIG. 1, for example, may be implemented using LUTs in combination with an interpolation circuit, and multiplexer as shown. In another example, AFU 144 may be incorporated into, or coupled to, processor unit” [i.e., activation function circuit can be incorporated into the processor], “processor 724 applies an activation function. The activation function may be applied by post processor 724 as a piecewise linear approximation.”, “the precision can be extended as far as the exponent field allows. If, for example, the MMU repeatedly adds 5-bit chunks, eventually the MMU cannot add more 5s to the exponent field” [i.e., circuit of processor 724 applies activation function and performs the exponent operations/adding/incrementing using piecewise linear approximation]).
. 

Claims 20-22 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (U.S. Patent Application Pub No. 2017/0011288 A1, hereinafter, “Brothers”) in view of non-patent literature Sheikh et al. ("A 2.05 GVertices/s 151 mW lighting accelerator for 3D graphics vertex and pixel shading in 32 nm CMOS." IEEE journal of solid-state circuits 48.1 (2012): 128-139, hereinafter “Sheikh NPL”). 

With respect to independent claim 20, Brothers discloses the invention as claimed including at least one machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, cause the machine to (see, e.g., paragraph 7, “a computer readable storage medium having program code stored thereon. The program code is executable by a processor to receive a macro instruction for implementing a neural network.”);
receive, by an activation function circuit, an instruction to perform an activation function selected from a plurality of available activation functions (see, e.g., FIG. 1 – depicting neural network processor 100 comprising an activation function unit 144 and paragraphs 73 and 90, “In executing the activation function macro instruction, control unit 102 may cause AFU 144 to apply a particular, e.g., selected, activation function to accumulated results. The activation function macro instruction may indicate a particular activation function from a plurality of different available activation functions and cause the selected activation function to be applied to a particular accumulated result. As such, different activation functions may be applied to different accumulated results based upon the activation function macro instruction” [i.e., receive macro instruction to apply/perform an activation function selected/indicated from a plurality of activation functions], “AFU 144 of FIG. 1, for example, may be implemented using LUTs in combination with an interpolation circuit, and multiplexer as shown. In another example, AFU 144 may be incorporated into, or coupled to, processor unit” [i.e., activation function unit/AFU 144 is an activation function circuit]), wherein the activation function comprises one or more multiplication or division operations (see, e.g., paragraphs 68 and 94, “the vector product macro instruction causes the AAC array 106 to perform multiply accumulate operations.” [i.e., multiplication operations], “Within FIG. 6, the symbol ‘.’ is used to represent element wise multiplication. The ; 
perform the one or more multiplication or division operations (see, e.g., paragraphs 94 and 97, “the symbol ‘.’ is used to represent element wise multiplication. The symbol ‘x’ is used to represent vector product operations. … Activation operations are represented using blocks labeled ‘Sigmoid’”, “macro instruction from control unit 102 causes processor 500 to apply the activation function (e.g., the Sigmoid operation of input gate 605) to the summed vector products. For example, the summed vector products may be read from intermediate results circuit 506, passed through and processed using AFU [activation function unit] 514, which may apply the applicable activation function” [i.e., AFU/ activation function unit performs multiplication operations or division operations included in the Sigmoid operation]) and 
generate an output associated with the activation function, wherein the output is generated based at least in part on one or more results of the one or more multiplication or division operations (see, e.g., paragraphs 91 and 94, “Output select circuit 516 is configured to send results received from AFU [activation function unit] 514 to output port 518 … output select circuit 516 provides the value received from AFU 514”, “the symbol ‘.’ is used to represent element wise multiplication. The symbol ‘x’ is used to represent vector product operations. … Activation operations are represented using blocks labeled ‘Sigmoid’ and ‘Tanh.’” [i.e., AFU/activation function 
Although Brothers substantially discloses the claimed invention, Brothers is not relied on to explicitly disclose perform the one or more multiplication … operations using one or more log operations and one or more antilog operations, wherein the one or more log operations and the one or more antilog operations are performed using piecewise linear approximation.
In the same field, analogous art Sheikh NPL teaches perform the one or more multiplication … operations using one or more log operations and one or more antilog operations (see, e.g., page 129, “The exponentiation operation in the PI equation is the most compute-intensive calculation which can be simplified by computing it in the log-domain such that it is transformed into a multiplication. … Thus, the log and anti-log transformations must be made as accurate as possible to minimize the error in the final result … by employing … 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L) with … a 32 x 32b signed truncated specular multiplier, and high-precision 4-segment fixed-point PWL approximation-based anti-log circuits (FPWL-AL). These circuits enable accurate fixed-point log-domain computation … Five FP multiplications and one FP exponentiation are transformed to five fixed-point additions and one fixed-point multiplication respectively” [i.e., perform multiplication operations using one or more log and anti-log transformations/operations]), wherein the one or more log operations and the one or more antilog operations are performed using piecewise linear approximation (see, e.g., page 129, “employing circuit techniques that include high-accuracy 5-segment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers to incorporate the teachings of Sheikh NPL in order to provide “a single-cycle throughput lighting accelerator … using high-accuracy 32b log and anti-log units” where the “The lighting accelerator achieves energy efficiencies … by employing circuit techniques that include high-accuracy 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L) … and high-precision 4-segment fixed-point PWL approximation-based anti-log circuits (FPWL-AL).” [i.e., log and anti-log circuits] (See, e.g., Sheikh NPL, Abstract and page 129). Doing so would have allowed Brothers to use Sheikh NPL’s log and anti-log circuits to achieve a “47% reduction in critical path logic stages compared to previously published work”, achieve “energy efficiencies” and “enable accurate fixed-point log-domain computation”, as suggested by Sheikh NPL (See, e.g., Sheikh NPL, Abstract and page 129). 

Regarding claim 21, as discussed above, Brothers in view of Sheikh NPL teaches the storage medium of claim 20.
Although Brothers substantially discloses the claimed invention, Brothers is not relied on to explicitly disclose wherein the instructions that cause the machine to perform the one or more multiplication or division operations using the one or more log operations and the one or more antilog operations further cause the machine to: 
perform one or more logarithm base 2 operations on one or more operands associated with the one or more multiplication or division operations, wherein the one or more logarithm base 2 operations are performed using piecewise linear approximation;
perform one or more addition or subtraction operations on one or more results of the one or more logarithm base 2 operations; and
perform one or more antilogarithm base 2 operations on one or more results of the one or more addition or subtraction operations, wherein the one or more antilogarithm base 2 operations are performed using piecewise linear approximation.
In the same field, analogous art Sheikh NPL teaches wherein the instructions that cause the machine to perform the one or more multiplication or division operations using the one or more log operations and the one or more antilog operations further cause the machine to: 
perform one or more logarithm base 2 operations on one or more operands associated with the one or more multiplication or division operations, wherein the one or more logarithm base 2 operations are performed using piecewise linear approximation (see, e.g., pages 129-130, “The exponentiation operation in the PI equation is the most compute-intensive calculation which can be simplified by computing it in the log-domain such that it is transformed into a multiplication. … Thus, the log and anti-log transformations must be made as accurate as possible … by , “The proposed log-unit computes the base-2 logarithm of single-precision FP number in the range (0,1) … The PWL approximation of the base-2 logarithm is developed so that … bit-selects are used to generate the coefficients and constants for the terms in the linear equation … range select logic and larger number of terms in the PWL equations” [i.e., perform multiplication operations using one or more log and anti-log transformations/operations wherein the base-2 logarithm operations are performed using piecewise linear approximation]);
perform one or more addition or subtraction operations on one or more results of the one or more logarithm base 2 operations (see, e.g., page 130, “The proposed log-unit computes the base-2 logarithm of single-precision FP number in the range (0,1), which results in adding the log of the mantissa and implied one to the unbiased exponent” [i.e., perform addition operations on results of the base-2 logarithm operations]); and
perform one or more antilogarithm base 2 operations on one or more results of the one or more addition or subtraction operations, wherein the one or more antilogarithm base 2 operations are performed using piecewise linear approximation (see, e.g., page 132, “ANTI-LOG UNIT DATAPATH CIRCUITS The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brothers to incorporate the teachings of Sheikh NPL in order to provide “a single-cycle throughput lighting accelerator … using high-accuracy 32b log and anti-log units” where the “The lighting accelerator achieves energy efficiencies … by employing circuit techniques that include high-accuracy 5-segment fixed-point piecewise linear (PWL) approximation-based log circuits (FPWL-L) … and high-precision 4-segment fixed-point PWL approximation-based anti-log circuits (FPWL-AL).” [i.e., log and anti-log circuits] (See, e.g., Sheikh NPL, Abstract and page 129). Doing so would have allowed Brothers to use Sheikh NPL’s log and anti-log circuits to achieve a “47% reduction in critical path logic stages compared to previously published work”, achieve “energy efficiencies” and “enable accurate fixed-point log-domain computation”, as suggested by Sheikh NPL (See, e.g., Sheikh NPL, Abstract and page 129). 

Regarding claim 22, as discussed above, Brothers in view of Sheikh NPL teaches the storage medium of claim 20.
Brothers further discloses wherein: the activation function further comprises one or more exponent operations (see, e.g., paragraphs 106 and 126, “MMU [matrix multiply unit] 700 includes a post processor 724. Post processor 724 is capable of processing matrix multiply results. For example, post processor 724 is capable of ; and
the instructions further cause the machine to perform the one or more exponent operations using piecewise linear approximation (see, e.g., paragraphs 90, 113 and 126, “AFU 144 may be incorporated into, or coupled to, processor unit” [i.e., activation function circuit can be incorporated into the processor], “processor 724 applies an activation function. The activation function may be applied by post processor 724 as a piecewise linear approximation.”, “the precision can be extended as far as the exponent field allows. If, for example, the MMU repeatedly adds 5-bit chunks, eventually the MMU cannot add more 5s to the exponent field” [i.e., machine with processor 724 applies activation function and performs the exponent operations/adding/incrementing using piecewise linear approximation]).

Allowable Subject Matter
Upon overcoming of all the objections and rejections as discussed above in items 6-8, claims 17-19 and 23 are objected to as being dependent upon a rejected base claim (i.e., claims 13 and 20, respectively), but would be allowable if amended to address the above-noted objections and rejections under 35 U.S.C. 101, and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 17, as discussed above, Sheikh in view of Brothers and Sheikh NPL teaches the system of claim 16.
However, the prior art of record does not anticipate or render obvious the limitations “wherein: 
the one or more exponent operations each comprise a base of 2; and
the circuitry to perform the one or more exponent operations using piecewise linear approximation is further to perform the one or more exponent operations using one or more antilogarithm base 2 operations, wherein the one or more antilogarithm base 2 operations are performed using piecewise linear approximation”, as recited in dependent claim 17 in combination with limitations of its base claim, independent claim 13 and intervening claim 16.
Regarding claim 18, as also discussed above, Sheikh in view of Brothers and Sheikh NPL teaches the system of claim 13.
However, the prior art of record does not anticipate or render obvious the limitations “wherein the plurality of activation functions comprises:
a sigmoid function;
a hyperbolic tangent function;

a rectified linear unit function”, as recited in dependent claim 18 in combination with limitations of its base claim, independent claim 13.
Also, for example, claim 19, which depends directly from intervening claim 18, is objected to as being dependent upon a rejected base claim (i.e., claim 13), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., intervening claim 18). Additionally, the prior art of record does not anticipate or render obvious the limitations “wherein:
at least one of the sigmoid function, the hyperbolic tangent function, or the swish function is defined using one or more exponent operations that exclusively
comprise a base of 2; and
the activation function circuit further comprises circuitry to perform the one or more exponent operations using one or more antilogarithm base 2 operations, wherein the one or more antilogarithm base 2 operations are performed using piecewise linear approximation”, as recited in claim 19 in combination with limitations of its base claim, independent claim 13 and intervening claim 18.
Lastly with regard to claim 23, as discussed above, Brothers in view of Sheikh NPL teaches the storage medium of claim 20.
However, the prior art of record does not anticipate or render obvious the limitations “wherein:	
at least one activation function of the plurality of available activation functions is defined using one or more exponent operations that exclusively comprise a base of 2; and


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125